                    RNTH YllUNG PIGNATELLI
                                                              MEMO ENDORSED
                                                                                                                          USDC SDNY
                    R. Terry Parker, Esquire                                                                              DOCUMENT
                    Attorney at Law                                                                                       ELECTRONICALLY FILED
                    rtp@rathlaw.com
                    DD (603) 410-4338
                                                                                                                          DOC #:
                                                                                                                          DATE FILED: 11/20/2019

                   November 20,2019
                                                                           Defendant's motion for leave to file an amended complaint,
                   VIA ECF                                                 Dkt. 34, is GRANTED. Defendant's motion for judgment on
                                                                           the pleadings, Dkt. 31, is DENIED as moot. No later than
                   Hon. Valerie Caproni                                    November 25, 2019, Plaintiff must file the First Amended
                   United States District Judge                            Complaint. Defendant must answer or otherwise respond to
                   United States District Court                            the First Amended Complaint within 14 days after service of
                   Southern District of New York                           the First Amended Complaint, see Fed. R. Civ. P. 15(a)(3).
                   40 Foley Square, Room 240
                   New York, New York 10007

                   RE:         Creative Photographers,Inc. v. MP 36 West 10th Street LLC, et al
                               Case 1:19-cv-061 45.VEC (S.D.N.Y.)

                   Dear Judge Caproni:

                   Pursuant to this Court's order of November 18,2}lg,plaintiff Creative Photographers, Inc.
                   ("Plaintiff'), and defendant Baeble Media, LLC ("Defendant"), file this joint letter clarifying
                   the "agreement" between Defendant and Plaintiff referenced in paragraph four of the Parker
                   Declaration. (Dkt. 34-2). Specifically, Defendant consents to Plaintiff s filing of its First
                   Amended Complaint, and withdraws its current motion for judgment on the pleadings with
                   respect to Plaintiff s original Complaint. (Dkt. 31). Defendant respectfully requests a
                   renewed briefing schedule for its proposed motion for judgment on the pleadings with
                   respect to Plaintiff s First Amended Complaint. (Dkt.34-2, Ex. A).

                   Further, the entity "Lickerish,Ltd." that was identified in Dkt. 34-2 as "Plaintiff' was a
                   mistake. The entity'oCreative Photographers, Inc." should have been identified as "Plaintiff'
                   in the document.

                   Attached hereto is a redline comparison of a draft of the proposed first amended complaint
                   and the original complaint.
                                                                                         SO ORDERED.
                   S


                                                                                                                                   11/20/2019
                   R.T            Parker
                                                                                         HON. VALERIE CAPRONI
                                                                                         UNITED STATES DISTRICT JUDGE


National lmpact. Uniquely New Hampshire.
                 Rath, Young and Pignatelli,   P.C.   0ne Capital Plaza        20 Trafalgar Square   120 Water Street, 2nd Floor    26 State Street, Suite 9
                 www.rathlaw.rom                      Concord, NH 03302-1500   Nashua, NH 03063      Boston, MA 02109               Montpelier, VT 05602
                                                      r (603) 226-2600         r  (603 889-9952      r (617) 523-8080               r (802) 229-80s0
                                                      r {603) 226-2700         r   {603 595-7489                                     r 18021 229-4666
